                Post-trial Motions Hearing
     Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 1 of 89 PageID #: 37297




SAMSUNG’S MOTION FOR JMOL
ON DAMAGES (DKT. 577)
KAIST IP US OPPOSITION (DKT. 593)
SAMSUNG’S REPLY (DKT. 604)
KAIST IP US SURREPLY (DKT. 619)


                                                                                         1
Federal Circuit Affirmed Awarding 91% of Savings
        Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 2 of 89 PageID #: 37298




“A party challenging a jury's verdict on damages
‘must show that the award is, in view of all the
evidence, either so outrageously high or so
outrageously low as to be unsupportable as an
estimation of a reasonable royalty.’”

  -- Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221, 1238 (Fed. Cir. 2011)
     (citation omitted)




                                                                                            2
Substantial Evidence Supports $400M Award
     Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 3 of 89 PageID #: 37299




• Nov. 2016 to May 2018 damages: “conservative” and a
  “minimum” of $321,438,451 for Samsung alone.
  Dkt. 491 (6/12/18 PM) at 202:3-14 (Weinstein)

• Nov. 2016 to May 2018 incremental benefit to Samsung
  from increase speed/battery and cost savings: $2.75 billion.
  Dkt. 491 (6/12/18 PM) at 206:11-20, 209:10-16, 197:5-21 (Weinstein)

   • $845 million from cost savings

• Speed/battery and cost savings solely attributable to the
  transistor of the ’055 Patent.
  Dkt. 491 (6/12/18 PM) at 22:2-29:15 (Kuhn)


                                                                                         3
Federal Circuit Affirmed Awarding 91% of Savings
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 4 of 89 PageID #: 37300




    Cost savings from infringement: “$8500 per unit”

    “Concession by Mr. Powell’s expert that a reasonable royalty
     would be some amount less than $7,000 per unit”

    ”[J]ury’s award of $7,736 per unit” = 91% of cost savings

    KAIST received 47% of cost savings or 15% of incremental
     apportioned profits/cost

    -- Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221, 1238 (Fed. Cir. 2011)


                                                                                              4
             Monsanto Requires Affirmance
       Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 5 of 89 PageID #: 37301




• Monsanto charged $6.50 technology fee (plus seed seller fees)

• Patent owner received 65% of cost savings.

“The savings of $31 to $61 per acre was equivalent to a savings of
$31 to $61 per bag of seed. Based on those advantages alone, it
was reasonable for the jury to suppose that, in a hypothetical
negotiation, a purchaser would pay a royalty
of $40 per bag for the Roundup Ready seed.”

 -- Monsanto Co. v. McFarling, 488 F.3d 973, 977 (Fed. Cir. 2007)




                                                                                           5
     “Minimum” of $321M = Past Damages Only
            Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 6 of 89 PageID #: 37302




       10    Q. So one final summary, Mr. Weinstein. Can you please
       11    tell the jury what the minimum damages are to compensate
       12    KAIST for infringement by Samsung of the patent-in-suit?
       13    A. I've concluded that the minimum damages to compensate
       14    KAIST for infringement by Samsung of the patent-in-suit for
       15    the period of November 29th, 2016, to May 14th, 2018, are
       16    $321,438,451.00.




Dkt. 491 (6/12/18 PM), at 209:10-16 (Weinstein)
                                                                                                6
Samsung’s Total Incremental Benefit from Infringing
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 7 of 89 PageID #: 37303

   (Incremental Profits + Cost Savings) = $2.7B

              (1) Solely attributed to Samsung infringement
               (2) Just for past period of 11/2016 to 5/2018


         15         And so when you summarize all of that, the
         16   benefits -- this is not the damages, these are the
         17   benefits -- associated with this technology that would be
         18   known to the parties at the time of the hypothetical
         19   negotiation are approximately $2.7 billion in benefit to
         20   Samsung; $2.47 billion to Qualcomm; and $821 million to
         21   GlobalFoundries.




Dkt. 491 (6/12/18 PM), at 197:15-21 (Weinstein)
                                                                                              7
          Samsung Incremental Benefit = $2.7B
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 8 of 89 PageID #: 37304




            Samsung speed/battery profits                              $1.87B

            Samsung cost savings                                       $845M

            TOTAL Samsung incremental
                                               $2.7B
            benefit from just 11/2016 – 5/2018




Dkt. 491 (6/12/18 PM), at 206:11-20, 209:10-16; 197:5-21 (Weinstein)
                                                                                              8
         Substantial Evidence for Per Unit Rate
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 9 of 89 PageID #: 37305




     Samsung speed/battery profits                          $4.74 / handset
                                                            12% of 25% of direct
     Samsung cost savings
                                                            manufacturing costs
     Past Damages Period
                                                            19 months
     (11/2016 – 5/2018)
     Patent Term lasts until 2/2023                         57 months




Dkt. 491 (6/12/18 PM) at 68:17-24, 206:4-8, 206:25-207:4 (Weinstein)
                                                                                              9
    Regression Analysis Was Highly Conservative
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 10 of 89 PageID #: 37306




                    Damages model did not include profits
                   attributed to increased GPU performance
       7   Qualcomm Snapdragon, this is 28 to 14, the last good node we
       8   could compare to. Their own benchmarks was 23 percent for
       9   what the max megahertz benefit was. 22 and a half percent
      10   on battery life -- again, their benchmark. And then that 2X
      11   factor, 44 and a half battery life converted to performance.
      12   These are very conservative numbers. The user benefit will
      13   actually be much greater. We haven't actually looked at all
      14   of what the GPU benefit would be, and that drives all the
      15   graphics.




Dkt. 491 (6/12/18 PM), at 140:7-15 (Witt)
                                                                                                10
      Regression Analysis Was Highly Conservative
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 11 of 89 PageID #: 37307




                 Actual incremental   Conservative figure used
              improvement as measured for damages calculation
                       (Witt)               (Weinstein)

   Speed                      18-25%                                         20%


  Battery                    12.375%                                         12%




Dkt. 491 (6/12/18 PM) at 189:5-19 (Weinstein), 139:21-140:15 (Witt)
                                                                                              11
     Cost Savings Analysis Was Highly Conservative
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 12 of 89 PageID #: 37308




     • Kuhn and Witt: 25% cost savings was based on
       comparison to 28 nm

          • Kuhn: “[T]he 20-nanometer node was actually
            more expensive.”

     • GloFo technical witness Srikanth Samavedam
       “confirms that the density benefit of 28 [nm] to
       14 [nm] is determined by the FinFET”




Dkt. 491 (6/12/18 PM), at 28:5-29:3 (Kuhn), 136:4-11 (Witt)
                                                                                              12
Cost Savings Analysis Was Specific To Samsung Design
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 13 of 89 PageID #: 37309




        2          QUESTION: Who are Qualcomm’s foundry suppliers for
        3    products made with the 14-nanometer process?
        4          ANSWER: 14-nanometer process, we have Samsung
        5    Foundry and GlobalFoundries.
        6          QUESTION: Can we please mark this as Exhibit 2?
        7          And what this table shows is that by moving from
        8    20 nanometers at TSMC to 14LPP at Samsung, Qualcomm saves
        9    over $600 million, is that right?
        10         ANSWER: It’s a projection. For example, the
        11   Istari Lite, that one, that product, I don’t think that
        12   one’s ever in production. So I think these are the
        13   projected number.
        14         QUESTION: Okay. So the projected savings was over
        15   $600 million; is that accurate?
        16         ANSWER: This is what this slide shows.
        17         QUESTION: And this is -- it’s a projected savings
        18   of over 600 million, right?
        19         ANSWER: This -- this slide shows.
        20         QUESTION: What does “Istari” refer to?
        21         ANSWER: Istari is one of our premium-tier product.
        22   The product we run at Samsung.


Dkt. 493 (6/13/18 AM) at 64:2-22 (Ernest Chao)
                                                                                              13
Cost Savings Analysis Was Specific To Samsung Design
      Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 14 of 89 PageID #: 37310




   PX0849.54
                                                                                           14
Cost Savings Analysis Was Specific To Samsung Design
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 15 of 89 PageID #: 37311




      11    Here we see a return to traditional Moore’s Law scaling with
      12    a cost benefit with a node jump.               And so we have here from
      13    GlobalFoundries an estimated die cost improvement of 25
      14    percent.      This is from PX-0849.          And above it is an area
      15    comparison.       And I used some of my own knowledge from Intel,
      16    plus the area comparison number, to check that die cost
      17    number, and I got a rather similar number.                  I got 23
      18    percent.      So I agreed with their 25 percent in cost savings
      19    number.




PX0849; Dkt. 491 (6/12/18 PM) at 64:2-22 (Kuhn)
                                                                                                15
   Additional Evidence Of Samsung Benefit Beyond
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 16 of 89 PageID #: 37312

                 “Minimum” Amount

    • Samsung received $220 million in up-front fees plus
      $53 million in royalties from GloFo for GloFo’s use of
      Samsung 14 nm tech

    • Samsung continues to receive $7 million per quarter
      in running royalties from GloFo through 2020

    • Samsung recaptured business from Apple and
      Qualcomm, and gained new business from Nvidia.




Dkt. 495 (6/13/18 PM Sealed) at 6:15-7:3 (David Bennett)
Dkt. 494 (6/13/18 PM) at 10:19-11:20 (Dongwon Kim cross)
                                                                                              16
Substantial Evidence Supports $400M Award
    Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 17 of 89 PageID #: 37313




• Patent in effect and would not expire until February 2023.
  Dkt. 497 (6/14/18 PM) at 68:17-24.

• “Minimum” damages: $4.74 per unit for increased speed
  and battery life and a 12% share of Samsung’s cost savings,
  benefits all owing to the ’055 Patent.
  Dkt. 491 (6/12/18 PM) at 206:4-89, 206:25-207:4.

• Qualcomm projected robust demand after May 2018.
  PX0070.10




                                                                                         17
       Robust Demand Projected After May 2018
        Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 18 of 89 PageID #: 37314




PX0070.10

                                                                                             18
Substantial Evidence Supports $400M Award
       Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 19 of 89 PageID #: 37315




• Samsung’s expert: Samsung would negotiate for a license
  to cover its customers like Qualcomm and GloFo.
  Dkt. 497 (6/14/18 PM) at 64:6-12.

• Samsung claimed it would indemnify Qualcomm:

  21            QUESTION: Sir, is it Samsung’s position that it
  22     has an obligation to indemnify Qualcomm for damages in this
  23     case, yes or no?
  24            ANSWER: Yes.



Dkt. 493 (6/13/18 AM) at 69:21-24 (Youngjoon Lee).




                                                                                            19
Samsung Would Negotiated For Foundry and Customer
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 20 of 89 PageID #: 37316

                     Rights

       6         What kind of rights do they need? They need
       7   exactly the same type of rights that Intel got both in terms
       8   of make, sell, and have made rights, foundry rights, and
       9   rights for their customers, because these chips that are
      10   accused here go into other products. They go into
      11   smartphones made by Samsung, and they go into smartphones
      12   and tablets made by other people.




Dkt. 497 (6/14/18 PM) at 64:6-12 (Becker)
                                                                                                20
    Dr. Becker Defined the Hypothetical Negotiation
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 21 of 89 PageID #: 37317

               as Involving All Defendants


       Negotiation involves “Samsung, GlobalFoundries, and
       Qualcomm”:


      3           I imagined a negotiation between Professor Lee and
      4   P&IB and Samsung, GlobalFoundries, and Qualcomm. And in




Dkt. 497 (6/14/18 PM) at 57:3-4 (Becker)
                                                                                               21
                      Lucent Requires Affirmance
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 22 of 89 PageID #: 37318




                  Lucent                                                KAIST IP US
“First, no evidence of record                      Nov. 2016 to May 2018: $2.75 billion
establishes . . . how often the patented           Samsung incremental benefit.
method would be used by consumers.”                Dkt. 491 (6/12/18 PM) at 206:11-20, 209:10-
                                                   16, 197:5-21 (Weinstein)
“Second, the jury heard little factual             No comparable license agreements
testimony explaining how a license                 identified.
agreement structured as a running
royalty agreement is probative of a
lump-sum payment to which the
parties would have agreed.”
Third, the license agreements for other No comparable license agreements
groups of patents, invoked by Lucent,   identified.
were created from events far different
from . . . the one patent here . . . ”

  Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1327 (Fed. Cir. 2009)
                                                                                                 22
 Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 23 of 89 PageID #: 37319




The Intel Agreement Was Properly Considered




                                                                                      23
        Laser Dynamics Requires Affirmance
       Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 24 of 89 PageID #: 37320




“As a final matter, we do not hold that LaserDynamics’
past licenses create an absolute ceiling on the amount of
damages to which it may be entitled, see 35 U.S.C. § 284,
or that its history of lump sum licenses precludes
LaserDynamics from obtaining damages in the form of a
running royalty.”




 -- LaserDynamics v. Quanta Comput., 694 F.3d 51, 81 (Fed. Cir. 2012)


                                                                                            24
              Monsanto Requires Affirmance
       Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 25 of 89 PageID #: 37321




Patent Owner charged $6.50 technology fee per bag:

“[I]t would be improper to hold that Monsanto's reasonable
royalty damages are limited to . . . the total amount charged for
the seeds and the Technology Fee.”

• Patent owner received 65% of cost savings.

“The savings of $31 to $61 per acre was equivalent to a savings of
$31 to $61 per bag of seed. Based on those advantages alone, it
was reasonable for the jury to suppose that, in a hypothetical
negotiation, a purchaser would pay a royalty
of $40 per bag for the Roundup Ready seed.”

 -- Monsanto Co. v. McFarling, 488 F.3d 973, 977 (Fed. Cir. 2007)
                                                                                            25
 Mr. Weinstein Directly Engaged Intel Agreement
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 26 of 89 PageID #: 37322




       5          So the next one that I considered is
       6   Georgia-Pacific Factor 1, which pertains to rates received
       7   by the patentholder for licensing the patent-in-suit. And
       8   that's -- that's one of the factors that one looks at.
       9   Q. Did you find that there was any actual evidence of
      10   prices paid for the patent-in-suit?
      11   A. Yes, sir, I did.
      12   Q. And what was that?
      13   A. There's a license we've heard something about between
      14   P&IB on the one hand and Intel on the other in the U.S. in
      15   2012. And there's also a license between KAIST and Intel
      16   for the Korean counterpart of the '055 patent at the same
      17   time.




Dkt. 491 (6/12/18 PM), at 193:5-17
                                                                                                26
             Facts Involving Intel Agreement
       Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 27 of 89 PageID #: 37323




2012 (Intel negotiation):
• Infringement and validity were in question—not assumed (Dkt. 491
  (6/12/18 PM) at 194:8-10);
• P&IB would have had difficulty sustaining litigation if it wanted
  litigation (194:11-16);
• Uncertainty in the industry as to bulk FinFET technology adoption,
  profits, and savings (194:17-195:8);
• Planar technology was still embraced (195:12-18)
2015 (hypothetical negotiation):
• Planar technology failed (195:13-14); entire industry has shifted
  over to bulk FinFET (195:16-18)
• No commercially available non-infringing alternatives (195:19-24)
• Parties were able to know and quantify the incremental profits
  from speed and power benefits and cost savings (197:9-20)
                                                                                            27
                 2012: Bulk FinFET Was High Risk
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 28 of 89 PageID #: 37324




       7          And so having us device guys proposing to the
       8   manufacturing guys, we're going to make something that
       9   sticks up in the air 15 nanometers, they're going, no way,
      10   that's not going to work.
      11          And so there was great resistance to this. Some of
      12   it was genuine. They are hard to make. But a lot of it was
      13   just years and years of success with planar having to move
      14   to something new. So there was much resistance.




Dkt. 491 (6/12/18 PM), at 35:7-14 (Kuhn)
                                                                                                28
               Planar Was Still Embraced in 2012
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 29 of 89 PageID #: 37325




      12   At the time of the Intel negotiation, 20-nanometer planar
      13   was still under consideration in the industry. But by 2015,
      14   as we've heard, 20-nanometer planar had failed. And the
      15   industry had moved toward 14-nanometer bulk FinFET.
      16   Finally, in the same concept, 2012, Intel was the only
      17   entity going forward with bulk FinFET, but by 2015, the
      18   industry had adopted it.




Dkt. 491 (6/12/18 PM), at 195:12-18 (Witt)
                                                                                                29
Technology Failures Happen After Full Commitment
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 30 of 89 PageID #: 37326




 TSMC and Samsung “fully committed” to 20 nm planar technology:
       5    Q. And what was the industry's view overall about the
       6    20-nanometer planar?
       7    A. If we take a look, the only company that really ran
       8    20-nanometer planar at some level of production as a foundry
       9    was TSMC, the Taiwan Semiconductor Manufacturing
      10    Corporation. And as Dr. Vadi testifies, Qualcomm used
      11    20-nanometer manufacturing for its flagship product, the
      12    Snapdragon 810.
      13         But what we see in PX-0530, that the 810-based
      14    phones were slower and had worse battery life, and there was
      15    significant discussion in the industry that that was due to
      16    the 29-year planar process. Dr. Vadi also testified that 20
      17    nanometers was a very expensive technology node.
      18         Keep in mind that the whole point of Moore's Law
      19    scaling is to get cheaper every generation. So having a
      20    more expensive node is a very bad sign.
      21         I also show some evidence here from PX-2065 that
      22    Nvidia, which is a graphics processing company, was deeply
      23    unhappy with TSMC, claiming it essentially worthless, deeply
      24    unhappy with the 20-nanometer node.


Dkt. 489 (6/12/18 AM), at 60:5-24 (Kuhn)
                                                                                                30
Dramatic Change In Industry Between 2012/2015
      Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 31 of 89 PageID #: 37327




“At the time infringement began, in May 2006, Home Depot had
the luxury of nearly two additional years after its negotiation
with Mr. Powell to observe the effectiveness of the saw guard
solution . . . which was based on his design. Thus, we are not
persuaded that Mr. Powell’s expected profit of $2,180 per unit
in 2004 is a reliable approximation of the upper limit that the
parties would have reached during a hypothetical negotiation in
May 2006.”

 -- Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221, 1238 (Fed. Cir. 2011)
    (emphasis added)




                                                                                           31
  Dr. Becker Admits That 2012 is Different From 2015
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 32 of 89 PageID #: 37328




      18             And I appreciate the -- in 2011 and 2012, P&IB
      19    would not know about the billions of dollars of sales of
      20    Samsung, GlobalFoundries, and Qualcomm chips that you were
      21    required to conclude infringed the '055 patent?
      22    A. That's correct.




Dkt. 497 (6/14/18 PM), at 114:18-22 (Becker cross)
                                                                                                32
           Dr. Becker Admits that Patent Value Can
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 33 of 89 PageID #: 37329

                “Go Up Significantly” Over Time

      9      Q. Now, not all patents are worth the same, fair?
      10     A. I think that's true, yes.
      11     Q. And the value of patents changes over time, fair?
      12     A. It can, yes.
      13     Q. It can go up, it can go down, fair?
      14     A. Yes.
      15     Q. It can go up very significantly, fair?
      16     A. Rarely it goes up significantly, but, yes, it can.




Dkt. 497 (6/14/18 PM), at 93:9-16 (Becker cross)
                                                                                                33
 Dr. Becker: “Significant Impact” to Value of Patent if
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 34 of 89 PageID #: 37330

      Technology is “Suddenly Widely Embraced”
      4    Q. We talked about the fact that you understand that the
      5    value of patents changes over time, correct?
      6    A. Yes.
      7    Q. It can change based on market condition, fair?
      8    A. Yes.
      9    Q. It can change based on whether the technology covered by
      10   the patent is suddenly widely embraced by the industry,
      11   fair?
      12   A. Fair.
      13   Q. And so when the jury assesses the damage in this case,
      14   one of the factors it can properly consider is whether --
      15   whether the technology covered by the patent has suddenly
      16   been widely embraced by the industry, fair?
      17   A. They could take that into account, yes.
      18   Q. In fact, if the technology covered by the patent is
      19   suddenly widely embraced by the industry, that could have a
      20   significant impact on its value, fair?
      21   A. It could, yes.


Dkt. 497 (6/14/18 PM), at 112:4-21 (Becker cross)
                                                                                                34
     Dr. Becker Did Not Investigate Key Differences
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 35 of 89 PageID #: 37331

              Between Samsung and Intel

      21    Q. You did nothing to investigate the difference in size
      22    between Samsung Electronics in 2015 and Intel in 2012, fair?
      23    A. That's fair.
      24    Q. You did nothing to investigate the difference between
      25    the size of the chip designing manufacturing division at
      1     Samsung in 2015 in comparison to the size of Intel in 2012,
      2     fair?
      3     A. That's fair.
      4     Q. You did nothing to investigate the amount of revenue
      5     that Samsung anticipates generating from the 14-nanometer
      6     process versus the amount of revenue that Intel anticipated
      7     generating through the 22-nanometer process, fair?
      8     A. Correct, that's fair.




Dkt. 497 (6/14/18 PM), at 109:21-110:8 (Becker)
                                                                                                35
         Beware Of Gilding The Evidentiary Record
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 36 of 89 PageID #: 37332




Defendants in Brief:

    “Intel was a larger player than Samsung (6/12/18 PM 220:7-
    9), so there was no evidence that Intel’s projected profits
    would have been smaller (let alone 60x smaller).”

Dkt. 604 at 4, n. 4.

Citation does not match up:

     7      Q. And you would agree at the time, Intel was the largest
     8      American semiconductor manufacturer?
     9      A. I believe so, yes.


Dkt. 491 (6/12/18 PM) at 220:7-9 (Weinstein cross)
                                                                                              36
Dr. Becker Admitted Key Differences From Intel
      Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 37 of 89 PageID #: 37333




• “[V]ast majority of chips that are accused of infringement . . .
  are what is known as mobile system on a chip or SOCs”
  Dkt. 497 (6/14/18 PM) at 110:15-18.
   • Samsung & Qualcomm chips are “mobile system on a chip,” or “SOCs.”
      Id. at 110:19-25.
   • “Intel did not make any mobile SOCs.” Id. at 111:1-3.

• Samsung “doesn’t just make chips,” but also makes the
  “mobile devices that go into chips”
  Id. at 110:6-9.
   • “Intel does not make the devices that chips go into” Id. at 111:10-11.

• “The pricing and revenue that Samsung derives from the sale
  of mobile devices is significant greater than the revenue one
  would derive from just the sale of the chip.”
  Id. at 111:23-112:1.
                                                                                           37
  Mr. Weinstein Properly Took Account of Intel
       Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 38 of 89 PageID #: 37334




• Downward adjustment because, unlike Intel agreement, no
  rights to Korean patent.
  Dkt. 491 (6/12/18 PM), at 193:9-199:24;
  Ex. 1 at 41 (“showing downward factors analyzed”).


• Intel original offer and final price used as predicate for
  apportioned benefit split analysis.
  Id. at 201:14-202:14 (using final Intel license price as a predicate for his
  profit split analysis between Defendants and P&IB)




                                                                                            38
  Jury Reasonably Concluded IBM Was Not Comparable
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 39 of 89 PageID #: 37335




       4     Q. Now, you didn’t prepare any analysis, whatsoever, as to
       5     whether Samsung’s accused products are covered by that IBM
       6     patent, correct?
       7     A. That’s true.
       8     Q. You didn’t prepare any analysis as to whether that IBM
       9     patent was valid, correct?
      10     A. That’s true, as well.
      11     Q. You didn’t prepare any analysis as to whether -- and by
      12     the way, that IBM patent is many years after the ‘055
      13     patent, correct?
      14     A. I believe so.
      15     Q. You didn’t prepare any analysis as to whether there was
      16     a performance benefit, speed benefit, or cost benefit
      17     associated with the use of the IBM patent, fair point?
      18     A. That’s true.
      19     Q. And so the jury, as a matter of common sense, should
      20     keep in mind when they compare the IBM patent to the ‘055
      21     patent, the absence of information we just described about
      22     the IBM patent, fair point?
      23     A. At least with respect to what I’ve said, yes.

Dkt. 497 (6/14/18 PM), at 24:4-23 (Subramanian)
                                                                                                39
Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 40 of 89 PageID #: 37336




                 Apportionment Occurred




                                                                                     40
                           Defendants Waived
      Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 41 of 89 PageID #: 37337




• No challenge to Dr. Kuhn’s apportionment

• No appeal of Judge Payne’s denial of Witt Daubert.




                                                                                           41
                         Mr. Weinstein Apportioned
            Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 42 of 89 PageID #: 37338




       15      [A.] And so when you summarize all of that, the
       16      benefits – this is not the damages, these are the
       17      benefits – associated with this technology that would be
       18      known to the parties at the time of the hypothetical
       19      negotiation are approximately $2.7 billion in benefit to
       20      Samsung; $2.47 billion to Qualcomm; and $821 million to
       21      GlobalFoundries.
       22      Q. And, again, are these just the incremental cost savings
       23      and benefits associated with the patent-in-suit?
       24      A. Yes, sir.        These are just the additional benefits
       25      associated with using the patent-in-suit.




Dkt. 491 (6/12/18 PM), at 197:15-25 (Weinstein)
                                                                                                 42
                            Dr. Kuhn Apportioned
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 43 of 89 PageID #: 37339




     13   Q. And so, Dr. Kuhn, would you summarize your conclusions?
     14   A. Certainly.       Overall, my conclusions are the Defendants’
     15   14-nanometer bulk FinFET transistors infringe the ‘055
     16   patent.     The benefits of using the ‘055 patent are at least
     17   20 percent performance, at least 30 percent simultaneous
     18   power improvement, and 25 percent cost savings.


Dkt. 491 (6/12/18 PM) at 38:13-18 (Kuhn)



     21   Q. Now, the benefits, what are they attributable to?
     22   A. The power performance benefits are directly attributable
     23   to the '055 bulk FinFET transistor.



Dkt. 491 (6/12/18 PM) at 22:21-23 (Kuhn)
                                                                                               43
                             Dr. Kuhn Apportioned
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 44 of 89 PageID #: 37340




      20    Q. Now, is there any other evidence that supports these
      21    benefits being attributable solely to the ‘055 patent?
      22    A. Yes. We have some testimony from Dr. Samavedam, who,
      23    again, is a senior engineer at GlobalFoundries, and he
      24    confirms in his testimony that the performance benefit from
      25    28 to 14 is driven by the difference between the planar
       1    transistor and the FinFET transistor. And he confirms that
       2    the density benefit of 28 compared to 14 is determined by
       3    the FinFET, as well. So he confirms that in his testimony.
       4    Q. And what about Samsung’s engineers, what did they
       5    confirm?
       6    A. Dr. Kim also confirms that the shape of the Fin in the
       7    14-nanometer process is an important contributor to the
       8    performance.
       9    Q. And so what are your conclusions about the benefits
      10    attributable to the ‘055 patent?
      11    A. My high-level conclusions are in going from 20LPE to
      12    14LPE, which is the jump from planar to FinFET, there’s at
      13    least a 20 percent performance improvement and at least a
      14    simultaneous 30 percent power improvement attributable
      15    solely to the transistor of the ‘055 patent.

Dkt. 491 (6/12/18 PM) at 28:20-29:15 (Kuhn)
                                                                                                44
                Dr. Samavedam Supports Analysis
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 45 of 89 PageID #: 37341




     13   Q. So to be clear, the performance benefit you see from
     14   28-nanometer to 14-nanometer is driven by two things. One
     15   is the nature of the difference between the planar
     16   transistors and the FinFET transistors, correct?
     17   A. Correct.
     18            “the
          Q. And the    Order
                     other  isconstrues the claim
                               the density        terms
                                              of the    ‘the first
                                                      FinFET  transistors
     19
                   oxide layer’ and ‘gate oxide layer’ to include
          at 14 nanometers, as compared to the density of the
                   ‘different regions of one continuous layer that
     20   transistors at 28 nanometers, correct?
                   surrounds the fin active region.’”
     21   A. Yes.




Dkt. 494 (6/13/18 PM) at 102:13-21 (Samavedam cross)
                                                                                               45
                            Mr. Witt Apportioned
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 46 of 89 PageID #: 37342




      12 Q. And do you have an opinion one way or another about
      13 whether the benefits you described are attributable to the
      14 14-nanometer FinFET transistor?
      15 A. Yes. In my opinion, they're all attributed to the
      16 14-nanometer FinFET. The devices had to get down to
      17 14 nanometer. There was no other way of building
      18 competitive devices at 14 -- without the 14-nanometer
      19 FinFET.




Dkt. 491 (6/12/18 PM) at 127:12-19 (Witt)
                                                                                              46
  Mr. Witt Compared to Next Best Prior Art Designs
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 47 of 89 PageID #: 37343




      5 Q. (By Ms. Wen) Mr. Witt, what was your role in this case?
      6 A. Okay. So it's summarized here. But it's really to
      7 evaluate the benefit of the 14-nanometer bulk FinFET
      8 transistor as deployed in the 14-nanometer SoCs from Samsung
      9 and Qualcomm, and comparing to that to the next best planar
     10 devices at 20 nanometers or 28 nanometers. And at these
     11 geometries, there's actually billions of transistors in
     12 these SoCs.




Dkt. 491 (6/12/18 PM) at 126:5-12 (Witt)
                                                                                              47
           Dr. Kuhn Compared to Prior Art Designs
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 48 of 89 PageID #: 37344




      14 Q. Okay. Now, you heard in the Defendants' opening
      15 mentioning about prior art patents. Are any of those
      16 viable?
      17 A. No, sir. I've reviewed several prior art patents. I
      18 summarized some of them there. There's a block of patents
      19 from Toshiba, there's a patent from Samsung, a much earlier
      20 patent, there's a patent from LSI.
      21             And sort of to summarize a higher level and more
      22 detailed analysis, these patents were never commercialized.
      23 Q. All right. So they just don't work?
      24 A. They just don't work.




Dkt. 491 (6/12/18 PM) at 36:14-24 (Kuhn)
                                                                                                48
            Mr. Witt Considered Prior Art Designs
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 49 of 89 PageID #: 37345




      5   Q. Yes, sir.
      6   A. If -- if FinFET designs have not been reduced to
      7   practice, and I'm not aware of any that were reduced to
      8   practice, then -- then -- then they have no attributable
      9   benefit.




Dkt. 491 (6/12/18 PM) at 157:5-9 (Witt)
                                                                                               49
                Prior Art Can Have No Value
    Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 50 of 89 PageID #: 37346




“It is not the case that the value of all conventional
elements must be subtracted from the value of the
patented invention as a whole when assessing damages.
For a patent that combines “old elements,” removing the
value of all of those elements would mean that nothing
would remain. In such cases, the question is how much
new value is created by the novel combination, beyond
the value conferred by the conventional elements
alone.”




 --AstraZeneca AB v. Apotex Corp., 782 F.3d 1323, 1339 (Fed. Cir. 2015)
                                                    (citations omitted)                  50
       Dr. Kuhn Considered Samsung’s Investment
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 51 of 89 PageID #: 37347




      19           Because of the way the industry is structured,
      20     there is going to be another node, and so there's the
      21     expense of going into manufacture. They are going to run
      22     another node no matter what. And it's not fair to attribute
      23     the cost of what is going to inevitably happen.




Dkt. 491 (6/12/18 PM) at 109:19-23 (Kuhn)
                                                                                                51
           Speed and Battery Benefits Exist at Phone
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 52 of 89 PageID #: 37348




       8    Q. So what did you do to evaluate the benefit of the
       9    14-nanometer bulk FinFET transistor?
      10    A. I used the same methodology or -- what I used at Texas
      11    Instruments to compare our -- our next generation versus our
      12    previous generation, as well as our competitor. I used
      13    standard benchmarks that measure key factors that you care
      14    about in smartphones and -- as well as internal benchmarks.
      15    Q. And as you're comparing Defendants' 14-nanometer chips
      16    with their 20 and 28-nanometer planar chips, what attributes
      17    that are important to smartphones did you consider?
      18    A. So these are the three attributes I did, and they should
      19    be familiar to -- well, to me. But CPU performance -- this
      20    is web browsing, so everyone wants your web pages to -- to
      21    come up faster. That's what this CPU performance will show.
      22    Battery life, everyone wants all these cool
      23    features to kind of last forever, so measuring battery life
      24    is very important.

Dkt. 491 (6/12/18 PM) at 133:8-24 (Witt)
                                                                                                52
           Speed and Battery Benefits Exist at Phone
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 53 of 89 PageID #: 37349




       6     Q. And do you have an opinion about the impact of the
       7     14-nanometer FinFET transistor on CPU performance in
       8     Samsung's chips?
       9     A. Yes. This is the AnandTech benchmark. We talked about
      10     them before. This is really a good one because this is
      11     comparing Samsung Exynos SoCs at 20-nanometer compared to
      12     14-nanometer. And it's actually just looking at the
      13     processor of CPU cores for a fixed amount of power. And for
      14     that fixed amount of power, the same cores, how much better
      15     or faster would they run in -- in 14 nanometers compared to
      16     20.
      17           So here we see 18 to 25 percent improvement. That’s
      18     directly related to the 14-nanometer FinFET. This is
      19     PX-0500.


Dkt. 491 (6/12/18 PM) at 134:6-19 (Witt)
                                                                                                53
           Speed and Battery Benefits Exist at Phone
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 54 of 89 PageID #: 37350




       7    Q. (By Ms. Wen) And were you able to assess the impact of
       8    the 14-nanometer bulk FinFET transistor on battery life in
       9    Samsung's chips?
      10    A. Yes. It's -- it's very similar. The only difference
      11    was Samsung actually successfully shipped some 20-nanometer
      12    devices. So the benefit's roughly half. That's a more
      13    aggressive process technology. The 45 percent at the chip
      14    level would be roughly 22 and a half percent. And you'd see
      15    a 12.375 percent improvement in battery life at the phone
      16    level for the Samsung Exynos device. Again, you know, a day
      17    of use or battery life for Samsung will be very, very
      18    similar to what it'd be for Qualcomm.




Dkt. 491 (6/12/18 PM) at 138:7-18 (Witt)
                                                                                                54
Semiconductor Industry Faced Extreme Risk in 2012
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 55 of 89 PageID #: 37351




 TSMC and Samsung “fully committed” to 20 nm planar technology:
       5      Q. And what was the industry's view overall about the
       6      20-nanometer planar?
       7      A. If we take a look, the only company that really ran
       8      20-nanometer planar at some level of production as a foundry
       9      was TSMC, the Taiwan Semiconductor Manufacturing
      10      Corporation. And as Dr. Vadi testifies, Qualcomm used
      11      20-nanometer manufacturing for its flagship product, the
      12      Snapdragon 810.
      13          But what we see in PX-0530, that the 810-based
      14      phones were slower and had worse battery life, and there was
      15      significant discussion in the industry that that was due to
      16      the 29-year planar process. Dr. Vadi also testified that 20
      17      nanometers was a very expensive technology node.
      18          Keep in mind that the whole point of Moore's Law
      19      scaling is to get cheaper every generation. So having a
      20      more expensive node is a very bad sign.
      21          I also show some evidence here from PX-2065 that
      22      Nvidia, which is a graphics processing company, was deeply
      23      unhappy with TSMC, claiming it essentially worthless, deeply
      24      unhappy with the 20-nanometer node.


Dkt. 489 (6/12/18 AM) at 60:5-24 (Kuhn)
                                                                                                55
     Benefit to Infringer Properly Considered
      Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 56 of 89 PageID #: 37352




“[A] jury may consider not only the benefit to the patentee in
licensing the technology, but also the value of the benefit
conferred to the infringer by use of the patented technology.”



 -- Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221, 1240 (Fed. Cir. 2011)
    (emphasis added)




                                                                                           56
Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 57 of 89 PageID #: 37353




12% of Apportioned Benefit To KAIST IP US




                                                                                     57
                                        Waived
       Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 58 of 89 PageID #: 37354




“In its oral Rule 50(a) motion, RCX argued that judgment as a
matter of law was inappropriate because the record contained
insufficient evidence to determine that (1) Brown was a
statutory employee of RCX and (2) Brown acted negligently
when the accident occurred. . . . At no time prior to its Rule
50(b) motion did RCX argue that the entire statutory employee
doctrine is now defunct. By failing to raise this argument in its
initial Rule 50(a) motion, RCX waived it.”

 -- Puga v. RCX Solutions, Inc., 914 F.3d 976 (5th. Cir. 2019).




                                                                                            58
              12% Profit Split Was Conservative
        Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 59 of 89 PageID #: 37355




Samsung margins:

•   37% gross profit margin.
    Dkt. 619-1 at Ex. 3


•   13% operating margin.
    Dkt. 619-1 at Ex. 3


•   28% margin on infringing chips.
    Dkt. 619-1 at Ex. 13.7




                                                                                             59
Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 60 of 89 PageID #: 37356




        Proper Use of Actual Sales/Profits




                                                                                     60
    Dr. Becker Endorsed Use of Actual Sales/Profits
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 61 of 89 PageID #: 37357




      1   give weight to what's known and knowable at the time. And
      2   where you need to fill in, you can fill in with future
      3   knowledge, like in many cases what was actually sold that’s
      4   accused of infringement. We don't have projections back
      5   from the time, so we rely on what was actually sold.




Dkt. 497 (6/14/18 PM) at 98:1-5 (Becker)
                                                                                               61
     Mr. Weinstein Focused On Value At Time Of
        Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 62 of 89 PageID #: 37358

             Hypothetical Negotiation


“Riles did not provide any                         • “at hypothetical
evidence or testimony to show                        negotiation” (6/12/18 PM)
that Mr. Dry's models                              • Planar failed (195:13-14);
reflected what the parties                           entire industry has shifted
might have agreed to, at any                         over to bulk FinFET
time, particularly at the time                       (195:16-18)
the infringement began.”                           • No commercially available
                                                     non-infringing alternatives
-- Riles v. Shell Expl. & Prod. Co.,                 (195:19-24)
 298 F.3d 1302, 1313 (Fed. Cir. 2002)




                                                                                             62
      Actual Performance Data Available At Time of
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 63 of 89 PageID #: 37359

                     Hypothetical

      14           And it gives two numbers, it gives a 20 percent
      15    number right here and a 35 percent number right there. And
      16    in both cases, it’s from 20 to 14LPE. And this is PX-0889.
      17    Q. And is there data that confirms these improvements?
      18    A. Yes, there. Amongst the data that was delivered to us
      19    by Samsung is a chart, and it was originally an Excel file.
      20    And I went in the file and double-checked it to make sure
      21    the computations were correct.
      22           It’s a chart of the transistor-level performance
      23    numbers for their devices, and it compares 20LPE to 14LPE.
      24    And it has all the transistor parameters in it that device
      25    people like to look at.




(6/12/18 PM) at 23:14-25 (Discussing internal PX-0889)
                                                                                                63
     Actual Performance Data Available
Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 64 of 89 PageID #: 37360




                                                                       PX-0889.4
                                                                                     64
        Cost Savings Analysis Was Available
   Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 65 of 89 PageID #: 37361




PX0849.54
                                                                                        65
Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 66 of 89 PageID #: 37362




          Regression Analysis Was Proper




                                                                                     66
     Benefit to Infringer Properly Considered
      Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 67 of 89 PageID #: 37363




“[A] jury may consider not only the benefit to the patentee in
licensing the technology, but also the value of the benefit
conferred to the infringer by use of the patented technology.”

Infringing saw guard retailed for $1,295 per unit

Damages of $7,736 per unit based on value to infringer



 -- Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221, 1240 (Fed. Cir. 2011)
    (emphasis added)


                                                                                           67
 Jury Heard That Samsung Recouped All Concrete
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 68 of 89 PageID #: 37364

                     Costs

    • Samsung received $220 million in up-front fees plus
      $53 million in royalties from GloFo for GloFo’s use of
      Samsung 14 nm tech

    • Samsung Corporate Witness

        • “If you're asking about the investment up until
          now, it’s rather difficult for me”

        • “[S]o that we can provide that to our first
          customers, we're talking about $300 million.”

Dkt. 495 (6/13/18 PM Sealed) at 6:15-7:3 (David Bennett)
Dkt. 493 (6/13/18 AM) at 99:16-22 (Dongwon Kim)
                                                                                              68
      Dr. Becker Replicated Mr. Weinstein’s Results
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 69 of 89 PageID #: 37365




       7    A. Yes, I -- in terms of my testing of Mr. Weinstein’s
       8    model, I replicated his model using the same regression tool
       9    that he did.




Dkt. 497 (6/14/18 PM) at 115:7-9 (Becker)
                                                                                                69
  Dr. Becker Only Presented One Additional Variable
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 70 of 89 PageID #: 37366




       6    Q. The only variable that you presented that impacted the
       7    regression was RAM, true?
       8    A. Yes.




Dkt. 497 (6/14/18 PM) at 116:6-8 (Becker)
                                                                                                70
  Dr. Becker Only Presented One Additional Variable
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 71 of 89 PageID #: 37367




      17           Furthermore, I understood from Mr. Witt's testimony
      18    that the patent-in-suit actually has an impact on RAM
      19    performance. It makes it more valuable.
      20           And as a consequence, the RAM variable, if it were
      21    included, would be picking up the impact of the patent in a
      22    way that would interfere with the question that we're trying
      23    to address here. It's sort of a technical issue, but in
      24    that concept -- in that context, RAM doesn't belong in this
      25    regression. It does belong with the tablet regression, and
       1    I included it.




Dkt. 493 (6/13/18 AM) at 37:17-38:1 (Weinstein)
                                                                                                71
  Dr. Becker Only Presented One Additional Variable
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 72 of 89 PageID #: 37368




       4           So you think of RAM, next generation RAM is kind of
       5    like tires, okay? So if you have a faster interface you can
       6    grab to and from the things faster. But if you don't have
       7    those GPUs on top, lots of GPUs, then it's kind of like
       8    putting monster tires here, the RAM, on something without
       9    lots of GPUs, a Toyota Prius, instead of something that
      10    would actually take advantage of it.




Dkt. 491 (6/12/18 PM) at 142:4-10 (Witt)
                                                                                                72
Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 73 of 89 PageID #: 37369




                           No Exhaustion




                                                                                     73
                             No Double Counting
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 74 of 89 PageID #: 37370




      Q. Did you double count any of the Qualcomm
      chips that are
      being talked about here today?

      A. No, sir. I calculated damages only once per
      chip. There was absolutely no double counting.




(6/13/18 AM) at 32:22-25 (Weinstein)
                                                                                              74
    Dr. Becker Defined the Hypothetical Negotiation
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 75 of 89 PageID #: 37371

               as Involving All Defendants


       Negotiation involves “Samsung, GlobalFoundries, and
       Qualcomm”:


      3           I imagined a negotiation between Professor Lee and
      4   P&IB and Samsung, GlobalFoundries, and Qualcomm. And in




Dkt. 497 (6/14/18 PM) at 57:3-4 (Becker)
                                                                                               75
  All Benefits to Infringer Properly Considered
      Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 76 of 89 PageID #: 37372




Increased profits: ”Thus, it was proper for the jury to consider
Mr. Powell's evidence regarding Home Depot's desire to keep its
radial arm saws to maintain a competitive advantage over
other home improvement stores that did not offer custom-cut
lumber services and protect its profits from sales of goods often
sold in conjunction with custom-cut lumber.”

Cost savings: “$8,500 per unit, representing the amount that
Home Depot spent at seventy-one stores in late 2005 to replace
radial saws[.]”

 -- Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221, 1240
    (Fed. Cir. 2011) (emphasis added)
                                                                                           76
                  Post-trial Motions Hearing
      Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 77 of 89 PageID #: 37373




SAMSUNG’S MOTION FOR NEW
TRIAL (DKT. 579)
KAIST IP US OPPOSITION (DKT. 595)
SAMSUNG REPLY (DKT. 606)
KAIST IP UPS SURREPLY (DKT. 621)




                                                                                           77
$4.74 Running Royalty For Each infringing Handset
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 78 of 89 PageID #: 37374




     4   Q.    So what's the total speed and power efficiency damages
     5   rate for smartphones?
     6   A.    Well, as I said, the next step would be to add those two
     7   up, and so I've done that on the next slide, I've added the
     8   two.    And the total rate is $4.74.




Dkt. 491 (6/12/18 PM) at 206:4-8 (Weinstein)
                                                                                              78
           $2.7 Billion in Total Cost Savings and
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 79 of 89 PageID #: 37375

          Incremental Profits for Samsung Alone

     15         And so when you summarize all of that, the
     16    benefits -- this is not the damages, these are the
     17    benefits -- associated with this technology that would be
     18    known to the parties at the time of the hypothetical
     19    negotiation are approximately $2.7 billion in benefit to
     20    Samsung; $2.47 billion to Qualcomm; and $821 million to
     21    GlobalFoundries.




Dkt. 491 (6/12/18 PM) at 197:15-21 (Weinstein)
                                                                                               79
  Defendants Sought Foundry and Customer Rights
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 80 of 89 PageID #: 37376




     6           What kind of rights do they need? They need exactly
     7       the same type of rights that Intel got both in terms of
     8       make, sell, and have made rights, foundry rights, and rights
     9       for their customers, because these chips that are accused
     10      here go into other products. They go into smartphones made
     11      by Samsung, and they go into smartphones and tablets made by
     12      other people.




Dkt. 497 (6/14/18 PM) at 64:6-12
                                                                                               80
Court Sent Back Jury Response Defendants Agreed to
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 81 of 89 PageID #: 37377




      11           MR. KINNAIRD: Yes, we're fine with it, Your Honor.
      12      THE COURT: I'm going to sign the response that I've
      13      read and that you've commented on. To the extent the
      14      Plaintiffs have an objection, I'll overrule it, and I'll
      15      direct the Court Security Officer to deliver this response to
      16      the jury.




 Dkt. 498 (6/15/18) at 123:16, 125:12-16
                                                                                                81
   Defendants Allowed to Present Evidence that
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 82 of 89 PageID #: 37378

        SiO2 and HfO are Separate Layers
 Dr. Subramanian testified that SiO2 and HfO layers are separate. Dkt. 496
  (6/14/18 AM) at 19:1-7, 19:18-20, 20:1-7, 20:19-24

 Dr. Subramanian testified that neither HfO nor SiO2 alone could be a first
  oxide layer on which a gate is formed. Dkt. 496 (6/14/18 AM) at 23:1-24

 NO opinion in Subramanian Report that HfO is an “intervening layer.” See
  Dkt. 219-2 (Subramanian Rebuttal), ¶¶ 100-105, 112-113, 117, 123-125

 Defendant fact witnesses presented intervening layer theory:

        “And on top of the silicon Fin, the light -- light-colored region is the
        silicon oxide layer. And immediately on top of the silicon oxide layer,
        the dark-colored region is -- is the Hafnium oxide layer.”

    Dkt. 494 (6/13/18 PM) at 84:18-21 (Samavedam)


                                                                                              82
   Defendants Allowed to Present Evidence that
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 83 of 89 PageID #: 37379

        SiO2 and HfO are Separate Layers
Defendants’ counsel agreed that Dr. Subramanian’s opinion was
that HfO and SiO2 form a single gate oxide:
      7         THE COURT: It's clear from what happened in our
      8     discussion in chambers that 'the Hafnium oxide layer and the
      9     silicon dioxide layer together form a single oxide layer.
      10    And he’s not going to say that both of them together are not
      11    the single oxide layer.
      12        MR. SOOBERT: Precisely.
      13        THE COURT: He hasn’t said that yet. He’s talking
      14    about the two component parts.
      15        MR. SHEASBY: Okay.
      16        THE COURT: If he says that they are separately or
      17    they’re not together the oxide layer, which I assume you’re
      18    going to ask him point blank on cross, then I have something
      19    to deal with.
      20        MR. SHEASBY: I understand.
      21        THE COURT: But as long as he stays where he is,
      22    he’s within the scope of his report.
      23        MR. SOOBERT: Yeah.


Dkt. 496 (6/14/18 AM) at 21:7-23; see also id. at 23:25-25:19
                                                                                                83
   Defendants Allowed to Present Evidence that
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 84 of 89 PageID #: 37380

        SiO2 and HfO are Separate Layers
Court only excluded Dr. Subramanian’s attempt to testify that
that HfO was not part of a single gate oxide, but what
Defendants now call an “intervening layer”:

     6          THE COURT:      I’m going to sustain that objection.
     7     And I do believe the witness has exceeded the scope of his
     8     report with that last statement.
     9          And I’m going to instruct the jury to disregard the
     10    witness’s statement that the requirements cannot be met by
     11    the Hafnium oxide layer because the Hafnium oxide layer
     12    breaks up that sequence.
     13         He’s going beyond the scope of his report, counsel.
     14    That’s my finding.



Dkt. 496 (6/14/18 AM) at 24:6-14; see also id. at 23:25-25:19
                                                                                               84
Defendants Allowed to Present Evidence that HfO
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 85 of 89 PageID #: 37381

  Contacts the Gate and SiO2 Contacts the Fin


     5         So in the -- in the -- in the GlobalFoundries

     6    products, between the gate and the silicon Fin, we have two

     7    layers.      We have Hafnium oxide layers that are in contact

     8    with the gate and a second oxide layer that is on top of the

     9    FIN [sic].




Dkt. 494 (6/13/18 PM) at 85:5-9 (Samavedam); see also Dkt. 498
(6/15/18) at 93:1-96:10 (same argument made in Defendants’ closing)
                                                                                              85
           Dr. Subramanian Admitted There is a
          Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 86 of 89 PageID #: 37382

          Single Gate Oxide Made of HfO + SiO2


     24    Q. Sir, let me reask the question.
     25    There’s one gate oxide?
      1    A. Yes, sir.
      2    Q. Made up of Hafnium oxide and silicon dioxide, yes or no?
      3    A. Yes, sir.




Dkt. 496 (6/14/18 AM) at 85:24-86:3 (Subramanian cross)
                                                                                               86
  Dr. Subramanian Admitted That Specification
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 87 of 89 PageID #: 37383

         Discloses One Continuous Layer


    15    Q. In fact, the specification describes the first oxide
    16    layer and gate oxide layer as different regions of one
    17    continuous layer that surrounds the Fin active region, fair?
    18    A. Yes, generally that's a fair description.
    19    Q. Is it -- is it a fair description, yes or no?
    20    A. Yes, I think so.




Dkt. 496 (6/14/18 AM) at 86:15-20 (Subramanian cross)
                                                                                              87
Samsung Engineers Admitted One Continuous Layer
           Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 88 of 89 PageID #: 37384




       9             QUESTION:      And so just like in that figure, it's

      10       depicting one continuous           -- continuous oxide layer on all

      11       three sides of the Fin, correct?

      12             ANSWER:     Correct.




 Dkt. 493 (6/13/18 AM) at 52:9-12 (Heedon Jeong)
                                                                                                88
Defendants’ Witnesses Had No Difficulty Identifying
         Case 2:16-cv-01314-JRG Document 665-3 Filed 07/26/19 Page 89 of 89 PageID #: 37385

       the Top and Side Surfaces of the Fin

    Dr. Wallace was able to identify:
      11   Q. (By Mr. Sheasby) Now, you're able to identify
      12   side-walls and upper surfaces on the Fins in this case,
      13   correct?
      14   A. Correct.

    Dkt. 494 (6/13/18 PM) at 194:11-14; see also id. at 194:15-195:17.


    Heedon Jeong was able to identify:
       7    QUESTION: Would you explain where along the Fin
       8 the gate oxide layer resides?
       9    ANSWER: By looking at this figure, gate oxide
      10 resides on both sides and on the top as one oxide, and that
      11 is the process we use.

    Dkt. 493 (6/13/18 AM) at 49:7-11; see also id. at 49:12-50:12, 52:9-12.

                                                                                              89
